UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:10/31 Date of reporting period: 7/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2011(Unaudited) DWS Global Small Cap Growth Fund Shares Value ($) Common Stocks 96.9% Australia 0.7% Austal Ltd.(Cost $1,933,821) Austria 0.9% Andritz AG(Cost $3,905,167) Bermuda 0.6% Lazard Ltd. "A"(Cost $2,088,215) Brazil 1.0% Fleury SA(Cost $3,964,083) Canada 1.3% SunOpta, Inc.* Thompson Creek Metals Co., Inc.* (Cost $9,141,223) Channel Islands 1.2% Charter International PLC Randgold Resources Ltd. (ADR) (Cost $4,883,457) China 2.5% Charm Communications, Inc. (ADR)* Minth Group Ltd. NetQin Mobile, Inc. (ADR)* VanceInfo Technologies, Inc. (ADR)* (Cost $6,604,806) Cyprus 0.5% ProSafe SE (Cost $2,336,212) France 1.3% Flamel Technologies SA (ADR)* JC Decaux SA* (Cost $10,701,039) Germany 6.1% Fresenius Medical Care AG & Co. KGaA M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $7,131,778) Gibraltar 0.3% Bwin.Party Digital Entertainment PLC*(Cost $2,655,701) Hong Kong 4.9% Dah Sing Banking Group Ltd. EVA Precision Industrial Holdings Ltd. K Wah International Holdings Ltd. Kingboard Chemical Holdings Ltd. REXLot Holdings Ltd. Shui On Construction & Materials Ltd. (Cost $17,263,711) Ireland 3.2% C&C Group PLC (a) C&C Group PLC (a) Paddy Power PLC Ryanair Holdings PLC (Cost $8,063,730) Israel 0.5% EZchip Semiconductor Ltd.* (b)(Cost $2,535,852) Italy 0.5% Prysmian SpA(Cost $2,543,511) Japan 7.7% Digital Garage, Inc.* Hajime Construction Co., Ltd. Internet Initiative Japan, Inc. JFE Shoji Holdings, Inc. MISUMI Group, Inc. Nippon Seiki Co., Ltd. Star Micronics Co., Ltd. Sumikin Bussan Corp. Universal Entertainment Corp. (Cost $27,567,543) Korea 0.9% DGB Financial Group, Inc.*(Cost $4,046,152) Luxembourg 0.8% L'Occitane International SA*(Cost $3,092,613) Netherlands 4.1% Brunel International NV Chicago Bridge & Iron Co. NV (c) Koninklijke Vopak NV SBM Offshore NV (Cost $8,229,081) Philippines 0.5% Cebu Air, Inc.(Cost $3,454,300) Singapore 2.2% Amtek Engineering Ltd.* UOB-Kay Hian Holdings Ltd. Venture Corp., Ltd. Yongnam Holdings Ltd. (Cost $10,415,138) South Africa 0.4% Northam Platinum Ltd.(Cost $2,222,954) Spain 0.4% Tecnicas Reunidas SA(Cost $2,481,687) Switzerland 1.1% Partners Group Holding AG(Cost $1,629,673) Taiwan 1.0% E Ink Holdings, Inc.(Cost $4,640,292) Thailand 0.6% Kiatnakin Bank PCL (Foreign Registered)(Cost $1,951,173) United Arab Emirates 0.9% Lamprell PLC(Cost $2,225,440) United Kingdom 8.6% Aegis Group PLC ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza UK & IRL PLC ICAP PLC John Wood Group PLC Rotork PLC Serco Group PLC (Cost $23,187,746) United States 42.2% Accuray, Inc.* Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* Affiliated Managers Group, Inc.* Altra Holdings, Inc.* Approach Resources, Inc.* BE Aerospace, Inc.* BorgWarner, Inc.* Cardtronics, Inc.* Centene Corp.* Central European Distribution Corp.* Cloud Peak Energy, Inc.* Cognex Corp. Complete Production Services, Inc.* CONMED Corp.* Deckers Outdoor Corp.* Diamond Foods, Inc. Dresser-Rand Group, Inc.* FSI International, Inc.* Green Mountain Coffee Roasters, Inc.* Guess?, Inc. Harris Corp. Healthspring, Inc.* hhgregg, Inc.* Itron, Inc.* Jarden Corp. Jefferies Group, Inc. Joy Global, Inc. Kinetic Concepts, Inc.* Lam Research Corp.* Life Technologies Corp.* Merit Medical Systems, Inc.* Metabolix, Inc.* NIC, Inc. Northern Oil & Gas, Inc.* NxStage Medical, Inc.* Oil States International, Inc.* Onyx Pharmaceuticals, Inc.* Pacira Pharmaceuticals, Inc.* Prosperity Bancshares, Inc. Questcor Pharmaceuticals, Inc.* Riverbed Technology, Inc.* Rovi Corp.* Schweitzer-Mauduit International, Inc. Sirona Dental Systems, Inc.* Stericycle, Inc.* STR Holdings, Inc.* SXC Health Solutions Corp.* Sycamore Networks, Inc. Thoratec Corp.* TiVo, Inc.* Ultra Petroleum Corp.* Urban Outfitters, Inc.* VeriFone Systems, Inc.* VIVUS, Inc.* Waddell & Reed Financial, Inc. "A" Zions Bancorp. (Cost $146,209,633) Total Common Stocks (Cost $327,105,731) Warrants 0.0% Hong Kong Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012*(Cost $0) Cash Equivalents 2.8% Central Cash Management Fund, 0.12% (d) (Cost $13,412,576) % of Net Assets Value ($) Total Investment Portfolio (Cost $340,518,307) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $344,279,679.At July 31, 2011, net unrealized appreciation for all securities based on tax cost was $135,729,891.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $165,355,805 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $29,625,914 (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt At July 31, 2011 the DWS Global Small Cap Growth Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks & Warrants Industrials 21.8 % Consumer Discretionary 18.0 % Health Care 17.9 % Information Technology 14.9 % Financials 10.5 % Energy 8.8 % Consumer Staples 5.2 % Materials 2.9 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks & Warrants Australia $
